DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-33 are currently under review.

Oath/Declaration
A properly executed inventor’s oath or declaration has not been received for the following inventors
Ziqi (Kelly) Peng
Eric Schmid

Claim Objections
Claims 16, 23-25, and 33 are objected to because of the following informalities:  grammatical error.  Appropriate correction is required. The following is suggested:
Claim 16, lines 2-3: “synchronized to a [[the]] position of an optical scanner.”
Claim 23, line 3: “shifting a [[the]] particular image through”Claim 23, lines 4-5: “such that a [[the]] resulting perceived pixel illumination is a [[the]] sum of a [[the]] pixel intensities from [[the]] corresponding pixels in each row”Claim 24, line 2: “modulation (“PWM”) device”
Claim 25, line 3: “propagating a [[the]] same desired intensity value”
Claim 33, line 2: “cause a [[the]] particular image to shift”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 9-10, 14, 16-18, 21-23, 25-26, 30, and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fabien et al. (Pub. No.: US 2020/0403117 A1) hereinafter referred to as Fabien.
With respect to Claim 1, Fabien discloses an apparatus (figs. 1, 4, 5A, 5B, & 6) comprising: a display driver (fig. 6, item 644; ¶133) configured to drive a plurality of display pixels of a tri-linear microdisplay (fig. 5B, items 542, 544, 546; ¶128; tri-linear corresponds to having red emitters, green emitters, and blue emitters), wherein the tri-linear microdisplay defines one or more stripes (fig. 5B; ¶128, “Light source 540 may include one or more rows or one or more columns of light emitters of different colors, such as multiple rows of red light emitters 542, multiple rows of green light emitters 544, and multiple rows of blue light emitters 546”), wherein each of the one or more stripes comprises one or more rows of pixels (¶128, “Light source 540 may include one or more rows or one or more columns of light emitters of different colors, such as multiple rows of red light emitters 542, multiple rows of green light emitters 544, and multiple rows of blue light emitters 546”), and is used in a 1D- scanning display system (¶79, “Scanning mirror 570 may rotate to scan in one or two dimensions”) to create high-resolution images in an augmented reality (“AR”) or Head Mounted Display (figs. 4 & 6; ¶18; ¶21; ¶84, “the (peak) quantum efficiency of the micro-LEDs may not drop with decreasing micro-LED size (e.g., to achieve a higher display resolution)”; ¶91; ¶126; ¶128).
With respect to Claim 2, claim 1 is incorporated, Fabien discloses wherein the display driver is further configured to present one or more sub-bands of a particular image on one or more of the stripes of the tri-linear microdisplay (¶91 “In some AR systems, the artificial images may be presented to users using LED-based display subsystem”; ¶128, “Light source 540 may include one or more rows or one or more columns of light emitters of different colors, such as multiple rows of red light emitters 542, multiple rows of green light emitters 544, and multiple rows of blue light emitters 546… For example, the number of light emitters for a single color may be fewer than the number of pixels (e.g., 2560×1080 pixels) in a display image. The light emitted by light source 540 may be a set of collimated or diverging beams of light”).
With respect to Claim 4, claim 2 is incorporated, Fabien discloses wherein the display driver is further configured to cause lines of the particular image to scroll through each of the one or more stripes row by row at a display line rate (¶136, “The operations performed by controller 620 may include taking content for display and dividing the content into discrete sections... Controller 620 may instruct light source 642 to sequentially present the discrete sections using light emitters corresponding to one or more rows of pixels in an image ultimately displayed to the user… As such, at the exit pupil of the waveguide display, each discrete portion is presented in a different respective location. While each discrete section is presented at a different respective time, the presentation and scanning of the discrete sections occur fast enough such that a user's eye may integrate the different sections into a single image or series of images”).
With respect to Claim 5, claim 4 is incorporated, Fabien discloses wherein the display driver is further configured to utilize a pipeline data update architecture in which data for each of the plurality of pixels in the tri-linear microdisplay propagates from an adjacent pixel in a neighboring row (¶192, “Drivers can be controlled by a control logic display pipeline 1808”; ¶234, item 1808 – see fig. 18).
With respect to Claim 7, claim 1 is incorporated, Fabien discloses wherein the display driver is configured to achieve a grayscale pixel illumination by shifting the particular image through multiple rows such that the resulting perceived pixel illumination is the sum of the pixel intensities from the corresponding pixels in each row (¶132).
With respect to Claim 9, claim 7 is incorporated, Fabien discloses wherein a pixel intensity modulation is achieved by driving each pixel proportional to a desired intensity value, and pixel data is updated by propagating the same desired intensity value to an adjacent row (¶179, “each LED can form a pixel, or multiple LEDs can form a pixel (e.g., one or more red, green, or blue LEDs can form a pixel)… The pixel TFT can control the operation of a corresponding LED or groups of LEDs. For example, the pixel TFT can control a magnitude of current that flows through the corresponding LED, to control an intensity of light emitted by the LED.”; ¶217, “When a row is activated, each LED in the row can receive electrical current, individually, for a given duration and/or a given intensity. For example, graphs in FIGS. 20 and 21 show how an LED can be modulated to stay on for a given duration of (e.g., a percentage of) a time slot T.”). 
With respect to Claim 10, claim 7 is incorporated, Fabien discloses wherein a pixel intensity modulation is achieved by driving each pixel with a pulse width proportional to a desired intensity value, and pixel data is updated by propagating a related intensity value to the adjacent row (¶179; ¶196; ¶217). 
With respect to Claim 14, claim 1 is incorporated, Fabien teaches wherein the display driver (¶90, “the backplane, which has driver circuitry for providing electrical current to drive LEDs in the array of LEDs” ; the backplane, memory, and pixel driving circuit comprise the driver circuitry) comprises one or more of: 
(a) a microLED drive transistor, (fig. 18, ¶192, “backplane 1704 may include a CMOS wafer comprising a plurality of address drivers 1802, dataline/bitline drivers 1804, and control/timing drivers 1806. The address drivers 1802 can generate selection signals to select one or more pixel TFTs (and the corresponding LED)”)
 (b) a digital memory, (Fabien ¶302, “secure digital (SD) cards”)
 (c) a one-time programmable (“OTP”) or electronically erasable programmable read only memory (“EEPROM”), (Fabien ¶318, “EPROM”)
With respect to Claim 16, claim 1 is incorporated, Fabien discloses wherein the display driver further comprises a pixel illumination circuit (fig. 4, item 412: image source = pixel illumination circuit; ¶123, “For example, in some embodiments, image source 412 may include one or more one-dimensional arrays or elongated two-dimensional arrays of micro-LEDs, and projector optics 414 may include one or more one-dimensional scanners (e.g., micro-mirrors or prisms) configured to scan the one-dimensional arrays or elongated two-dimensional arrays of micro-LEDs to generate image frames.” OR fig. 14, item 1402: light sources) and/or a row update circuit (fig. 18, item 1802; ¶192) that are synchronized to the position of an optical scanner (figs. 14-15; ¶183, “one bump 1502 can be used to transmit control signals (e.g., selection signals, operation signals, etc.) to light sources 1402 in one group”). 
With respect to Claim 17, claim 1 is incorporated, Fabien teaches wherein the display driver (fig. 6, item 644; ¶133) is further configured to cause the particular image to shift locations across a physical array of pixels to align to an interpupillary distance (“IPD”) of a current user (¶99, “he left and right displays may present copies of an image shifted horizontally relative to each other to create a stereoscopic effect (i.e., a perception of image depth by a user viewing the image)”; ¶108, “determine an inter-pupillary distance (IPD) of the user, determine gaze direction, introduce depth cues (e.g., blur image outside of the user's main line of sight)”). 
With respect to Claim 18, Fabien discloses a method (¶314; ¶316; ¶318) to create high-resolution images in an augmented reality (“AR”) or Head Mounted Display (figs. 4 & 6; ¶18; ¶21; ¶84, “the (peak) quantum efficiency of the micro-LEDs may not drop with decreasing micro-LED size (e.g., to achieve a higher display resolution)”; ¶91; ¶126; ¶128), the method comprising: employing a display driver (fig. 6, item 644; ¶133) configured to drive a plurality of display pixels of a tri- linear microdisplay (fig. 5B, items 542, 544, 546; ¶128; tri-linear corresponds to having red emitters, green emitters, and blue emitters), wherein the tri-linear microdisplay defines one or more stripes (fig. 5B; ¶128, “Light source 540 may include one or more rows or one or more columns of light emitters of different colors, such as multiple rows of red light emitters 542, multiple rows of green light emitters 544, and multiple rows of blue light emitters 546”), and wherein each of the one or more stripes comprises one or more rows of pixels (¶128, “Light source 540 may include one or more rows or one or more columns of light emitters of different colors, such as multiple rows of red light emitters 542, multiple rows of green light emitters 544, and multiple rows of blue light emitters 546”) and is used in a 1D-scanning display system (¶79, “Scanning mirror 570 may rotate to scan in one or two dimensions”). 
With respect to Claim 21, claim 19 is incorporated, Fabien discloses further comprising configuring the display driver to cause lines of the particular image to scroll through each of the one or more stripes row by row at a display line rate (¶136, “The operations performed by controller 620 may include taking content for display and dividing the content into discrete sections... Controller 620 may instruct light source 642 to sequentially present the discrete sections using light emitters corresponding to one or more rows of pixels in an image ultimately displayed to the user… As such, at the exit pupil of the waveguide display, each discrete portion is presented in a different respective location. While each discrete section is presented at a different respective time, the presentation and scanning of the discrete sections occur fast enough such that a user's eye may integrate the different sections into a single image or series of images”). 
With respect to Claim 22, claim 21 is incorporated, Fabien discloses further comprising configuring the display driver to utilize a pipeline data update architecture in which data for each of the plurality of pixels in the tri-linear microdisplay propagates from an adjacent pixel in a neighboring row (¶192, “Drivers can be controlled by a control logic display pipeline 1808”; ¶234, item 1808 – see fig. 18).
With respect to Claim 23, claim 18 is incorporated, Fabien discloses further comprising configuring the display driver to a achieve a grayscale pixel illumination by shifting the particular image through multiple rows such that the resulting perceived pixel illumination is the sum of the pixel intensities from the corresponding pixels in each row (¶132). 
With respect to Claim 25, claim 23 is incorporated, Fabien discloses further comprising achieving a pixel intensity modulation by driving each pixel proportional to a desired intensity value, and updating pixel data by propagating the same desired intensity value to an adjacent row (¶179, “each LED can form a pixel, or multiple LEDs can form a pixel (e.g., one or more red, green, or blue LEDs can form a pixel)… The pixel TFT can control the operation of a corresponding LED or groups of LEDs. For example, the pixel TFT can control a magnitude of current that flows through the corresponding LED, to control an intensity of light emitted by the LED.”; ¶217, “When a row is activated, each LED in the row can receive electrical current, individually, for a given duration and/or a given intensity. For example, graphs in FIGS. 20 and 21 show how an LED can be modulated to stay on for a given duration of (e.g., a percentage of) a time slot T.”). 
With respect to Claim 26, claim 23 is incorporated, Fabien discloses further comprising achieving a pixel intensity modulation by driving each pixel with a pulse width proportional to a desired intensity value, and updating pixel data by propagating a related intensity value to the adjacent row (¶179; ¶196; ¶217). 
With respect to Claim 30, claim 18 is incorporated, Fabien teaches further comprising configuring the display driver (¶90, “the backplane, which has driver circuitry for providing electrical current to drive LEDs in the array of LEDs”; the backplane, memory, and pixel driving circuit comprise the driver circuitry) to comprise one or more of: 
(a) a microLED drive transistor, (fig. 18, ¶192, “backplane 1704 may include a CMOS wafer comprising a plurality of address drivers 1802, dataline/bitline drivers 1804, and control/timing drivers 1806. The address drivers 1802 can generate selection signals to select one or more pixel TFTs (and the corresponding LED)”)
 (b) a digital memory, (Fabien ¶302, “secure digital (SD) cards”)
 (c) a one-time programmable (“OTP”) or electronically erasable programmable read only memory (“EEPROM”), (Fabien ¶318, “EPROM”)
With respect to Claim 32, claim 18 is incorporated, Fabien discloses further comprising employing a pixel illumination circuit (fig. 4, item 412: image source = pixel illumination circuit; ¶123, “For example, in some embodiments, image source 412 may include one or more one-dimensional arrays or elongated two-dimensional arrays of micro-LEDs, and projector optics 414 may include one or more one-dimensional scanners (e.g., micro-mirrors or prisms) configured to scan the one-dimensional arrays or elongated two-dimensional arrays of micro-LEDs to generate image frames.” OR fig. 14, item 1402: light sources) and/or a row update circuit (fig. 6, item 644; ¶138; fig. 18, item 1802; ¶192) within the display driver and synchronizing with a position of a mirror scanner (fig. 5B item 570: mirror scanner; ¶128; ¶130). 
With respect to Claim 33, claim 18 is incorporated, Fabien teaches further comprising configuring the display driver (fig. 6, item 644; ¶133) to cause the particular image to shift locations across a physical array of pixels to align to an interpupillary distance (“IPD”) of a current user (¶99, “he left and right displays may present copies of an image shifted horizontally relative to each other to create a stereoscopic effect (i.e., a perception of image depth by a user viewing the image)”; ¶108, “determine an inter-pupillary distance (IPD) of the user, determine gaze direction, introduce depth cues (e.g., blur image outside of the user's main line of sight)”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fabien as applied to claims 2 and 18 above, and further in view of Baumheinrich et al. (Pub. No.: US 2022/0102583 A1) hereinafter referred to as Baumheinrich..
With respect to Claim 3, claim 2 is incorporated, Fabien does not mention wherein one or more of the sub-bands are time-shifted.
Baumheinrich teaches an apparatus (¶7) comprising: a driver (fig. 304; ¶1286 or fig. 309; ¶1291 or fig. 311A; ¶1293 or fig. 339B; ¶1323), wherein the driver is configured to present at least one sub-band of a particular image on a tri-linear microdisplay; wherein the at least one of the sub-bands are time-shifted (fig. 339D; ¶1325; ¶2501).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Fabien, wherein one or more of the sub-bands are time-shifted, as taught by Baumheinrich so as to provide alternatives for design and to reduce the number of contacts between connections (¶2498).
With respect to Claim 19, claim 18 is incorporated, Fabien does not mention further comprising configuring the display driver to present one or more time-shifted sub-bands of a particular image on one or more of stripes of the tri-linear microdisplay. 
Baumheinrich teaches an apparatus (¶7) and a method (¶7; ¶906 – computer program) comprising: a driver (fig. 304; ¶1286 or fig. 309; ¶1291 or fig. 311A; ¶1293 or fig. 339B; ¶1323), further comprising configuring the display driver to present one or more time-shifted sub-bands of a particular image on one or more of stripes of the tri-linear microdisplay (fig. 339D; ¶1325; ¶2501).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Fabien, further comprising configuring the display driver to present one or more time-shifted sub-bands of a particular image on one or more of stripes of the tri-linear microdisplay, as taught by Baumheinrich so as to provide alternatives for design and to reduce the number of contacts between connections (¶2498).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fabien as applied to claims 2 and 19 above, and further in view of Ferguson (Pub. No.: US 2020/0226989 A1).
With respect to Claim 6, claim 2 is incorporated, Fabien does not mention wherein the display driver utilizes one or more first in first out (“FIFO”) memory blocks to create the one or more time-shifted sub-bands of the particular image for the one or more stripes.
Ferguson teaches an apparatus (fig. 1A; ¶39-40) comprising: a display driver (fig. 1A, item 140; ¶47) configured to drive a plurality of display pixels of a microdisplay (fig. 1A, item 156; ¶36), wherein the display driver is further configured to present at least one sub-band of a particular image on the microdisplay (¶40); wherein the display driver utilizes one or more first in first out (“FIFO”) memory blocks to create the one or more time-shifted sub-bands of the particular image for the one or more stripes (¶55, bit rotation ~ time shifted sub-bands; ¶127).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Fabien, wherein the display driver utilizes one or more first in first out (“FIFO”) memory blocks to create the one or more time-shifted sub-bands of the particular image for the one or more stripes, as taught by Ferguson so as to reduce the required memory for processing (¶127).
With respect to Claim 20, claim 19 is incorporated, Fabien does not mention further comprising utilizing a first in first out (“FIFO”) memory block in the display driver to create the one or more time-shifted sub-bands of the particular image for the one or more stripes. 
Ferguson teaches an apparatus (fig. 1A; ¶39-40) and a method (¶73-75) comprising: a display driver (fig. 1A, item 140; ¶47) configured to drive a plurality of display pixels of a microdisplay (fig. 1A, item 156; ¶36), wherein the display driver is further configured to present at least one sub-band of a particular image on the microdisplay (¶40); further comprising utilizing a first in first out (“FIFO”) memory block in the display driver to create the one or more time-shifted sub-bands of the particular image for the one or more stripes (¶55, bit rotation ~ time shifted sub-bands; ¶127).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the method of Fabien, further comprising utilizing a first in first out (“FIFO”) memory block in the display driver to create the one or more time-shifted sub-bands of the particular image for the one or more stripes, as taught by Ferguson so as to reduce the required memory for processing (¶127).

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fabien as applied to claims 7 and 23 above, and further in view of Horowitz et al. (Pub. No.: US 2019/0347981 A1) hereinafter referred to as Horowitz.
With respect to Claim 8, claim 7 is incorporated, Fabien does not teach wherein a pixel intensity modulation is achieved by a distributed pulse width modulation (“PWM”) method wherein each row is driven with fixed gain level and a row clock, and wherein pixel data is updated by decrementing and propagating to the adjacent row. 
Horowitz teaches an apparatus (fig. 18; ¶28) comprising: a display driver (fig. 9; ¶19) configured to drive a plurality of display pixels of a tri-linear microdisplay (fig. 18, item 1860; ¶50, “Rows of emitters of the same color may be arranged in a single group. For example, the array may comprise N rows of red emitters followed by N rows of green emitters and then N rows of blue emitters”; ¶128), wherein the display driver is further configured to present at least one sub-band of a particular image on the microdisplay (¶54); wherein a pixel intensity modulation is achieved by a distributed pulse width modulation (“PWM”) method wherein each row is driven with fixed gain level and a row clock (¶112, gain ~ amplitude, clock ~ timing characteristics), and wherein pixel data is updated by incrementing and propagating to the adjacent row (¶9; ¶102).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Fabien, wherein a pixel intensity modulation is achieved by a distributed pulse width modulation (“PWM”) method wherein each row is driven with fixed gain level and a row clock, and wherein pixel data is updated by incrementing and propagating to the adjacent row, as taught by Horowitz so as to enable a greater range of intensity values to be output and for scanning time (¶6).
Although Fabien and Horowitz combined teach wherein pixel data is updated by incrementing and propagating to the adjacent row instead of decrementing, it would have been obvious to a person of ordinary skill in the art to decrement a counter instead of increment since there are only a finite number of ways to use a counter, resulting in wherein pixel data is updated by decrementing and propagating to the adjacent row, so as to provide design alternatives.
With respect to Claim 24, claim 23 is incorporated, Fabien does not teach further comprising achieving a pixel intensity modulation by a distributed pulse width modulation (“PWM”) device driving each row with a fixed gain level and a row clock, and updating pixel data by decrementing and propagating to the adjacent row. 
Horowitz teaches an apparatus (fig. 18; ¶28) and method (fig. 16; ¶111) comprising: a display driver (fig. 9; ¶19) configured to drive a plurality of display pixels of a tri-linear microdisplay (fig. 18, item 1860; ¶50, “Rows of emitters of the same color may be arranged in a single group. For example, the array may comprise N rows of red emitters followed by N rows of green emitters and then N rows of blue emitters”; ¶128), wherein the display driver is further configured to present at least one sub-band of a particular image on the microdisplay (¶54); further comprising achieving a pixel intensity modulation by a distributed pulse width modulation (“PWM”) device driving each row with a fixed gain level and a row clock (¶112, gain ~ amplitude, clock ~ timing characteristics), and updating pixel data by incrementing and propagating to the adjacent row (¶9; ¶102).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the method of Fabien, further comprising achieving a pixel intensity modulation by a distributed pulse width modulation (“PWM”) device driving each row with a fixed gain level and a row clock, and updating pixel data by incrementing and propagating to the adjacent row, as taught by Horowitz so as to enable a greater range of intensity values to be output and for scanning time (¶6).
Although Fabien and Horowitz combined teach updating pixel data by incrementing and propagating to the adjacent row instead of decrementing, it would have been obvious to a person of ordinary skill in the art to decrement a counter instead of increment since there are only a finite number of ways to use a counter, resulting in a method that updates pixel data by decrementing and propagating to the adjacent row, so as to provide design alternatives.

Claims 11-12 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fabien as applied to claims 1 and 18 above, and further in view of Horowitz.
With respect to Claim 11, claim 1 is incorporated, Fabien does not mention wherein the display driver is further configured to reduce an effect of physical LED non-uniformity by illuminating certain pixels in multiple rows at an appropriate time such that the illumination of each certain pixel sums to create an aggregate brightness of an individual display pixel. 
Horowitz teaches an apparatus (fig. 18; ¶28) comprising: a display driver (fig. 9; ¶19) configured to drive a plurality of display pixels of a tri-linear microdisplay (fig. 18, item 1860; ¶50, “Rows of emitters of the same color may be arranged in a single group. For example, the array may comprise N rows of red emitters followed by N rows of green emitters and then N rows of blue emitters”; ¶128), wherein the display driver is further configured to present at least one sub-band of a particular image on the microdisplay (¶54); wherein the display driver is further configured to reduce an effect of physical LED non-uniformity by illuminating certain pixels in multiple rows at an appropriate time such that the illumination of each certain pixel sums to create an aggregate brightness of an individual display pixel (¶74; ¶119, an appropriate time is interpreted as a time when the emitters are scanned so as to aggregate the intensities of emitters in different rows). 
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Fabien, wherein the display driver is further configured to reduce an effect of physical LED non-uniformity by illuminating certain pixels in multiple rows at an appropriate time such that the illumination of each certain pixel sums to create an aggregate brightness of an individual display pixel, as taught by Horowitz so as to enable a greater range of intensity values to be output and for scanning time (¶6).
With respect to Claim 12, claim 1 is incorporated, Fabien does not mention in which pixel driver circuits within the display driver are configured to reduce the effect of 1D-scanner motion pixel blur by illuminating each row for less than 100% of an image row display time. Ferguson (¶69)
Horowitz teaches an apparatus (fig. 18; ¶28) and method (fig. 16; ¶111) comprising: a display driver (fig. 9; ¶19) configured to drive a plurality of display pixels of a tri-linear microdisplay (fig. 18, item 1860; ¶50, “Rows of emitters of the same color may be arranged in a single group. For example, the array may comprise N rows of red emitters followed by N rows of green emitters and then N rows of blue emitters”; ¶128), wherein the display driver is further configured to present at least one sub-band of a particular image on the microdisplay (¶54); in which pixel driver circuits within the display driver are configured to reduce the effect of 1D-scanner (¶50, “The emitters can be organized in a one-dimensional (1D)”; ¶53) motion pixel blur by illuminating each row for less than 100% of an image row display time (¶69, “To ensure adequate performance (e.g., uniform pixel resolution of the output image), the emitters should have an available on-time that is significantly less than this (about 50% or 173 ns is generally sufficient)”).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Fabien, in which pixel driver circuits within the display driver are configured to reduce the effect of 1D-scanner motion pixel blur by illuminating each row for less than 100% of an image row display time, as taught by Horowitz so as to enable a greater range of intensity values to be output and for scanning time (¶6).
With respect to Claim 27, claim 18 is incorporated, Fabien does not mention further comprising configuring the display driver to reduce an effect of physical LED non-uniformity by illuminating certain pixels in multiple rows at an appropriate time such that the illumination of each certain pixel sums to create an aggregate brightness of an individual display pixel. 
Horowitz teaches an apparatus (fig. 18; ¶28) and method (fig. 16; ¶111) comprising: a display driver (fig. 9; ¶19) configured to drive a plurality of display pixels of a tri-linear microdisplay (fig. 18, item 1860; ¶50, “Rows of emitters of the same color may be arranged in a single group. For example, the array may comprise N rows of red emitters followed by N rows of green emitters and then N rows of blue emitters”; ¶128), wherein the display driver is further configured to present at least one sub-band of a particular image on the microdisplay (¶54); further comprising configuring the display driver to reduce an effect of physical LED non-uniformity by illuminating certain pixels in multiple rows at an appropriate time such that the illumination of each certain pixel sums to create an aggregate brightness of an individual display pixel (¶74; ¶119, an appropriate time is interpreted as a time when the emitters are scanned so as to aggregate the intensities of emitters in different rows). 
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the method of Fabien, further comprising configuring the display driver to reduce an effect of physical LED non-uniformity by illuminating certain pixels in multiple rows at an appropriate time such that the illumination of each certain pixel sums to create an aggregate brightness of an individual display pixel, as taught by Horowitz so as to enable a greater range of intensity values to be output and for scanning time (¶6).
With respect to Claim 28, claim 18 is incorporated, Fabien does not mention further comprising reducing the effect of 1D-scanner motion pixel blur by illuminating each row for less than 100% of an image row display time. 
Horowitz teaches an apparatus (fig. 18; ¶28) and method (fig. 16; ¶111) comprising: a display driver (fig. 9; ¶19) configured to drive a plurality of display pixels of a tri-linear microdisplay (fig. 18, item 1860; ¶50, “Rows of emitters of the same color may be arranged in a single group. For example, the array may comprise N rows of red emitters followed by N rows of green emitters and then N rows of blue emitters”; ¶128), wherein the display driver is further configured to present at least one sub-band of a particular image on the microdisplay (¶54); further comprising reducing the effect of 1D-scanner (¶50, “The emitters can be organized in a one-dimensional (1D)”; ¶53) motion pixel blur by illuminating each row for less than 100% of an image row display time (¶69, “To ensure adequate performance (e.g., uniform pixel resolution of the output image), the emitters should have an available on-time that is significantly less than this (about 50% or 173 ns is generally sufficient)”).

Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Fabien, further comprising reducing the effect of 1D-scanner motion pixel blur by illuminating each row for less than 100% of an image row display time, as taught by Horowitz so as to enable a greater range of intensity values to be output and for scanning time (¶6).

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fabien as applied to claims 1 and 18 above, and further in view of Baumheinrich.
With respect to Claim 13, claim 1 is incorporated, Fabien does not mention in which pixel driver circuits within the display driver comprise a fast switch capable of a high drive current and constructed such that a performance characteristic of the fast switch will not degrade over a useful life of the AR or Head Mounted Display. 
Baumheinrich teaches an apparatus (¶7) comprising: a driver (fig. 304; ¶1286 or fig. 309; ¶1291 or fig. 311A; ¶1293 or fig. 339B; ¶1323), wherein the driver is configured to present at least one sub-band of a particular image on a tri-linear microdisplay; wherein the at least one of the sub-bands are time-shifted (fig. 339D; ¶1325; ¶2501); in which pixel driver circuits within the display driver comprise a fast switch capable of a high drive current and constructed such that a performance characteristic of the fast switch will not degrade over a useful life of the AR or Head Mounted Display (¶137; ¶2313-2315; ¶2349) .
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Fabien, in which pixel driver circuits within the display driver comprise a fast switch capable of a high drive current and constructed such that a performance characteristic of the fast switch will not degrade over a useful life of the AR or Head Mounted Display, as taught by Baumheinrich so as to enable fast switching (¶2315).
With respect to Claim 29, claim 18 is incorporated, Fabien does not mention further comprising a fast switch within the display driver, wherein the fast switch is capable of a high drive current and constructed such that a performance characteristics of the fast switch will not degrade over a useful life of the AR or head mounted display. 
Baumheinrich teaches an apparatus (¶7) and a method (¶7; ¶906 – computer program)  comprising: a driver (fig. 304; ¶1286 or fig. 309; ¶1291 or fig. 311A; ¶1293 or fig. 339B; ¶1323), wherein the driver is configured to present at least one sub-band of a particular image on a tri-linear microdisplay; wherein the at least one of the sub-bands are time-shifted (fig. 339D; ¶1325; ¶2501); in which pixel driver circuits within the display driver comprise a fast switch capable of a high drive current and constructed such that a performance characteristic of the fast switch will not degrade over a useful life of the AR or Head Mounted Display (¶137; ¶2313-2315; ¶2349) .
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Fabien, in which pixel driver circuits within the display driver comprise a fast switch capable of a high drive current and constructed such that a performance characteristic of the fast switch will not degrade over a useful life of the AR or Head Mounted Display, as taught by Baumheinrich so as to enable fast switching (¶2315).

Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fabien as applied to claims 1 and 18 above, and further in view of Horowitz.
With respect to Claim 15, claim 1 is incorporated, Fabien does not mention wherein the display driver comprises an adjustable row clock timer such that the display driver can adjust the timing to compensate for non-linearities of an optical scanner and/or an optical system. 
Horowitz teaches an apparatus (fig. 18; ¶28) comprising: a display driver (fig. 9; ¶19) configured to drive a plurality of display pixels of a tri-linear microdisplay (fig. 18, item 1860; ¶50, “Rows of emitters of the same color may be arranged in a single group. For example, the array may comprise N rows of red emitters followed by N rows of green emitters and then N rows of blue emitters”; ¶128), wherein the display driver is further configured to present at least one sub-band of a particular image on the microdisplay (¶54); wherein the display driver comprises an adjustable row clock timer such that the display driver can adjust the timing to compensate for non-linearities of an optical scanner and/or an optical system (¶57, duration of a driving pulse is equivalent to an adjustable row clock timer; ¶62, “apply PWM based on variable pulse durations”; ¶65, “Using more digital control for lower data values compensates for some of the disadvantages of pure analog control (e.g., susceptibility to noise at low current levels and color shifting at different currents)” –compensates for non-linearities caused by noise and color shifting; ¶112)
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Fabien, wherein the display driver comprises an adjustable row clock timer such that the display driver can adjust the timing to compensate for non-linearities of an optical scanner and/or an optical system, as taught by Horowitz so as to enable a greater range of intensity values to be output and for scanning time (¶6).
With respect to Claim 31, claim 18 is incorporated, Fabien does not mention further comprising employing a row clock timer within the display driver and utilizing the row clock timer to adjust the timing to compensate for non-linearities of an optical scanner and/or an optical system. and method 
Horowitz teaches an apparatus (fig. 18; ¶28) and method (fig. 16; ¶111) comprising: a display driver (fig. 9; ¶19) configured to drive a plurality of display pixels of a tri-linear microdisplay (fig. 18, item 1860; ¶50, “Rows of emitters of the same color may be arranged in a single group. For example, the array may comprise N rows of red emitters followed by N rows of green emitters and then N rows of blue emitters”; ¶128), wherein the display driver is further configured to present at least one sub-band of a particular image on the microdisplay (¶54); further comprising employing a row clock timer within the display driver and utilizing the row clock timer to adjust the timing to compensate for non-linearities of an optical scanner and/or an optical system (¶57, duration of a driving pulse is equivalent to an adjustable row clock timer; ¶62, “apply PWM based on variable pulse durations”; ¶65, “Using more digital control for lower data values compensates for some of the disadvantages of pure analog control (e.g., susceptibility to noise at low current levels and color shifting at different currents)” –compensates for non-linearities caused by noise and color shifting; ¶112).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the method of Fabien, further comprising employing a row clock timer within the display driver and utilizing the row clock timer to adjust the timing to compensate for non-linearities of an optical scanner and/or an optical system, as taught by Horowitz so as to enable a greater range of intensity values to be output and for scanning time (¶6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621      

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621